Citation Nr: 0733337	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chondromalacia of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1960 to 
March 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  In a March 1964 rating decision, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  Although notified of the denial the next month, 
the veteran did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's March 1964 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for chondromalacia of the left knee.  


CONCLUSIONS OF LAW

1.  The March 1964 RO decision that denied the veteran's 
claim for service connection for a left knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  Since the March 1964 decision, new and material evidence 
has not been received; hence, the requirements to reopen the 
claim for service connection for chondromalacia of the left 
knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for chondromalacia of the left knee on appeal has been 
accomplished.  

In this respect, through a December 2003 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to submit any information or evidence 
in support of his claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Here, the Board notes that while the complete notice required 
by the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that this claim must be adjudicated ab initio to 
satisfy the requirements of the VCAA.  Specifically, 
following the RO's issuance of the notice letter in December 
2003, the veteran's claim was adjudicated in February 2004.  
Furthermore, although notice with respect to the award of an 
effective date or disability rating elements particular to 
the veteran's claim has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having reviewed the 
record, the Board has concluded that the notice requirements 
of the VCAA, per the holding in Kent, have been satisfied.  

In this regard, assuming any error in the December 2003 
notice letter, a subsequent letter to the veteran in March 
2004 notified him of the denial of his claim and also 
included, as an attachment, the February 2004 rating decision 
on appeal.  In that rating decision, the veteran was notified 
of the evidence and information that was necessary to reopen 
his claim, as well as the evidence that would be necessary to 
substantiate the element or elements required to establish 
service connection.  These requirements were reiterated in 
the statement of the case (SOC) issued to the veteran in 
September 2004.  Thus, in light of the December 2003 notice 
letter, the March 2004 letter with the enclosed February 2004 
rating decision, and the September 2004 SOC, the Board finds 
that the veteran is on notice of what he needs to reopen his 
claim and the evidence necessary to substantiate his claim 
for service connection.  Nothing about the evidence or any 
response to the RO's notification suggests that the essential 
fairness of the adjudication of the veteran's claim has been 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the Board finds that through the December 2003 notice 
letter, the February 2004 rating decision, and the September 
2004 SOC, the veteran was placed on notice of the criteria 
for new and material evidence and the need to submit evidence 
demonstrating that his claimed disability was aggravated by 
service beyond the natural progression of the disorder (the 
basis on which the veteran's claim was initially denied in 
1964), or evidence demonstrating that a knee disability did 
not pre-exist his period of service.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has obtained the veteran's service medical 
records and private post-service records identified by the 
veteran, and the veteran has submitted relevant VA treatment 
records.  The veteran has further been given the opportunity 
to submit evidence, and he and his representative have 
provided written argument in support of his claim.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim on appeal that need 
to be obtained.  In other words, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion with respect to the issue 
on appeal, the Board notes, as reflected below, that new and 
material evidence to reopen the veteran's claim has not been 
received.  Given the standard of the relevant regulation, the 
Board finds that VA does not have a duty to obtain a medical 
examination or medical opinion in this case.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).  

Therefore, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II.  Analysis

In a March 1964 rating decision, the RO denied the veteran's 
claim for service connection for a left knee disability.  The 
veteran was notified of the decision the next month but did 
not appeal.  Thus, the decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103; 38 C.F.R. § 19.2 (1964).  
In November 2003, the veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at § 3.156(c) (2007)).  The Board notes 
that none of the revisions to the regulation, which relate to 
receipt of additional service department records, affect the 
veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the March 1964 rating decision by 
the RO.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The veteran's service medical records reflect that he was 
treated in November and December 1960 and January 1961 for 
pain in his left knee, spending much of that time in the 
3415th United States Air Force Hospital at Lowry Air Force 
Base.  In November 1960, the veteran was placed in a cast and 
given physical therapy for the knee in the form of quadriceps 
exercises.  Radiological examination of the knee conducted 
that month revealed "no evidence of fracture or other bony 
abnormality," and the medical officer's conclusion was 
"Normal left knee."  The veteran's physical therapy was 
continued through December 1960 and January 1961, and he was 
repeatedly ordered to avoid "prolonged walking, standing, or 
heavy lifting."  Clinical records from the veteran's 
hospital stay document a diagnosis of "Chondromalacia, left 
knee, cause undetermined," which existed prior to his entry 
into service.  

A February 1961 hospital summary notes that the veteran 
reported he had first injured the knee at age 13 in a locker-
room accident that caused swelling and pain, and had 
experienced intermittent recurrences of pain since the 
initial injury.  At the veteran's admittance to the hospital, 
the hospital summary recounts, a small amount of fluid was 
found beneath the patella, but no evidence of ligament 
instability, Baker's Cyst, or cartilage tear was found.  The 
veteran was treated with cortisone shots, which proved 
unsuccessful at alleviating his pain. He was then placed 
first in a cylinder cast and later in a long leg brace.  The 
veteran was discharged from the hospital but returned 
complaining that the pain prevented him from bearing weight 
on the left leg.  A subsequent report of medical examination 
for purposes of the medical examination board shows that the 
veteran injured the left leg in training and was treated with 
bandaging and lineament prior to his hospitalization for knee 
pain, although there is no documentation of the kind of 
injury the veteran suffered.  Pursuant to the evaluation, the 
veteran was recommended for separation from service based on 
his left knee chondromalacia.  

In his initial application for service connection, the 
veteran submitted a statement from James F. Norton, M.D., in 
which Dr. Norton concluded the veteran had no symptoms or 
tenderness in the knee and diagnosed "asymptomatic" 
degenerative cartilage in the left knee.  

The RO considered both the veteran's service medical records 
and the statement from Dr. Norton when deciding the veteran's 
initial claim for service connection in March 1964.  In that 
decision, the RO concluded that the left knee condition pre-
existed service and that the veteran had not shown any 
"super-imposed trauma or other condition upon which a basis 
of permanent aggravation can be made."  The RO's conclusion 
was that the pain the veteran had suffered was due to the 
natural progression of the knee condition and was not due to 
in-service aggravation.

Post-service medical records submitted after the RO's March 
1964 final decision reflect a February 2003 physician's 
report documenting that the veteran suffers from degenerative 
joint disease in both knees.  The disability, however, 
appears to be merely noted as part of the patient's medical 
history on the report; there is no further discussion of the 
disease in the records.  Additional private medical records 
identified by the veteran and obtained by the RO, which cover 
the veteran's hospital treatment from 1999 through 2001, 
contain no references whatsoever to treatment for pain or any 
other issues with the left knee.  

A May 2003 VA treatment report from the Clermont County 
Community Based Outpatient Clinic in Cincinnati, Ohio, 
reflects that the veteran was examined pursuant to complaints 
of "continued bilateral knee pain."  The examiner noted the 
veteran's complaint that he was not sleeping well due to 
discomfort in his knees but found "minimum effusion" and 
"no joint laxity" upon examination.  The examiner, however, 
rendered no opinion as to whether the knee condition was 
related to or aggravated by the veteran's service.  
Radiological examination ordered by the treating physician 
revealed narrowing of the left joint space with some 
hypertrophic change, osteoarthritis in both knees, and 
bilateral hypertrophic changes at the patella.  

In November 2003 and again in June 2004, the veteran 
submitted statements relating his extensive treatment while 
in service to his current disability.  In these statements, 
the veteran claimed that the rigors of basic training 
contributed to aggravation of the disability.

Evidence received since the final March 1964 rating decision 
consists of the veteran's contentions as well as treatment 
records from the Clermont County Outpatient Clinic and a 
private hospital.  Notwithstanding the veteran's contentions, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Furthermore, none of 
the medical records from the private hospital reflect 
treatment or diagnoses associated with chondromalacia of the 
left knee.  

Therefore, the Board finds that the evidence received since 
the final March 1964 RO decision is new in the sense that it 
was not previously before agency decision makers.  However, 
none of the evidence is material for purposes of reopening 
the claim for service connection for chondromalacia of the 
left knee.  In this case, none of the evidence received 
raises a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a).  Here, as noted 
above, the basis of the prior denial was a lack of evidence 
demonstrating that the veteran's claimed disability was 
aggravated by service.  Evidence received since the March 
1964 RO decision does not reflect any competent medical 
opinion relating the onset of the veteran's current left knee 
disability to service or demonstrating that the disability 
was worsened by his service beyond its natural progression.  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
chondromalacia of the left knee have not been met, and the 
appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for chondromalacia of the left knee is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


